         Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 1 of 8



                                                                                   FILED
                                                                               U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT AR NSAS




                                                                        JAMES
                                                                        By: _ _.l.i::~:::...:_--r--:::-::'IE:"~
                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT
                                 CENTRAL DIVISION



J & B TANKERS, INC. and
JAMES WESTLAKE                                                                     PLAINTIFFS




NAVISTAR INTERNATIONAL CORPORATION, and
NAVISTAR, INC.                                                                   DEFENDANTS

                                         COMPLAINT                                              h   l .
                                                           This case assigned to ~i•~ Ju6f!,!"¥
                                            PARTIES        and to Magistrate J u d g ~

   1. Plaintiff J&B Tankers, Inc. is an Independent Corporation based out of Plainview, Yell

      County, Arkansas.

  2. Plaintiff James Westlake is the President/CEO of J&B Tankers, Inc., with a principle

      residence in Plainview, Yell County, Arkansas.

  3. Defendant Navistar International Corporation is a parent company whose subsidiary

      Navistar, Inc. produces, among other things, heavy-duty and midrange commercial

      trucks. Navistar International is a foreign for-profit corporation incorporated in Delaware

      with a foreign address in Lisle, Illinois.

  4. Defendant Navistar, Inc. is a wholly-owned subsidiary of Navistar International

      Corporation. Navistar, Inc. manufactures International brand heavy-duty and midrange


                                                   1
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 2 of 8




   commercial trucks and MaxxForce brand diesel engines. Navistar, Inc. is a foreign for-

   profit corporation registered with the Arkansas Secretary of State, originating in

   Delaware, with a foreign address in Lisle, Illinois.

5. This is an action sounding in negligence, strict liability, breach of implied and express

   warranties, and misrepresentation of fact, arising out of defective equipment which was

   sold to Plaintiffs for use in their business.

                                 JURISDICTION AND VENUE

6. Jurisdiction in this matter is properly before the Court pursuant to 28 U.S. Code § 1332,

   pursuant to diversity jurisdiction. The amount at issue exceeds $75,000.00.

7. Venue is proper pursuant to 28 U.S. Code § 13 91. The events giving rise to the Plaintiff's

   claims occurred within this judicial district. Plaintiff and his Company are located within

   this judicial district.

                                               FACTS

8. On or about May 26, 2015, J&B Tankers, Inc., by and through its Owner James

   Westlake, purchased three (3) International Trucks, model 7400, year 2016, with Navistar

   N9 MaxxF orce Engines.

9. At the time, Navistar promoted its N9 Engines as having been built on the same platform

   as its DT engine. The promotional material states: "A rock-solid, time-tested platform

   ensures legendary reliability."

10. Unfortunately, the N9 Engines suffer from the same or similar design flaws as the

   predecessor engines, the MaxxForce 11, 13, or 15 liter engines that were the subject of a

   class action captioned In re Navistar MaxxForce Engines Marketing. Sales Practices and

   Products Liability Litigation, Case No. 1: 14-cv-10318.



                                               2
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 3 of 8




11. The Navistar N9 Maxxforce Engines purchased by J & B Tankers failed at an alarmingly

   early rate, forcing J&B Tankers, Inc. and/or Mr. Westlake to take the trucks out of

   service for repairs. Two of the engines were overhauled or replaced at approximately

   28,000 and 40,000 miles. The third engine developed the same problems at

   approximately 55,000 miles. For approximately three years, J&B Tankers, Inc. was

   plagued with problems related to the International Trucks purchased with the N9

   Maxxforce Engines. J&B Tankers, Inc. was forced to hire out other drivers, or other

   trucks in order to meet their business demands, spending at least $85,000.00 out-of-

   pocket in consequential damages.

12. Mr. Westlake tried to sell the trucks in question, but was not able to given their reputation

   for engine failure.

13. On or about June of 2018, Mr. Westlake turned the trucks back into the financing

   company rather than continue with the business interruption and unreliability caused by

   the faulty engines. At the time, Mr. Westlake owed more than $36,000 on the trucks,

   over their fair market value.

14. In September of 2018, Navistar Inc. issued a recall on the 2016, N9 engines as a result of

   a defect in the emissions system.

15. Similar to the defect found in the larger engines, the problem with the emissions system

   in the N9 engines sold to J&B Tankers, Inc. resulted in engine failure, broken

   components, safety issues such as sudden engine failures, and other issues that prevented

   the International Trucks from functioning as warranted and represented and as reasonable

   purchasers would anticipate.




                                             3
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 4 of 8




16. Given the problems with the predecessor engines, Navistar knew or should have known

   that the N9 engines would suffer from the same or similar issues with design and rather

   than provide warning to the purchasers of the engines, Navistar promoted the engines as

   having a high reliability rate.

17. Attorneys for Navistar entered into a series of tolling agreements with the Plaintiffs in

   this matter, extending any applicable statutes of limitations to October 26, 2020.

                                             CLAIMS

                                     I.      NEGLIGENCE

18. Plaintiff realleges paragraphs 1-17 as set forth word for word herein.

19. At all times relevant to this cause of action, Defendants were engaged in the busines of

   designing, manufacturing, assembling, selling, marketing and/or otherwise distributing

   engines, including the engines in the trucks purchased by the Plaintiffs.

20. Defendants had a duty to properly design, manufacture, assemble, test, inspect, sell,

   market and/or otherwise distribute their products.

21. Defendants breached the duty to properly design, manufacture, assemble, test, inspect,

   sell, market and/or otherwise distribute their products by designing, manufacturing,

   assembling, selling, marketing and/or distributing and placing into the stream of

   commerce a product that was defective, dangerous and unsafe when used for its intended

   purpose.

22. As a direct result of Defendants' failure to properly design, manufacture, assemble, test,

   inspect, sell, market and/or otherwise distribute their products, the trucks purchased by

   the Defendants suffered repeated breakdowns and required engine overhauls at very low

   mileage, among other things.



                                             4
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 5 of 8




23. The negligence of Defendants, specifically the failure to properly design, manufacture,

   assemble, test, inspect, sell, market and/or otherwise distribute their products, was the

   proximate cause of the problems with the Defendant's engines.

24. Plaintiffs pray that this Honorable Court award it damages against Defendants, in an

   amount to be proven at trial, the cost of this action, all reasonable attorneys' fees,

   prejudgment interest, post-judgment interest, and for all other just and proper relief.

                                  II.     STRICT LIABILITY

25. Plaintiff realleges paragraphs 1-17 as set forth word for word herein.

26. At all times relevant to this cause of action, Defendants were engaged in the busines of

   designing, manufacturing, assembling, selling, marketing and/or otherwise distributing

   engines, including the engines in the trucks purchased by the Plaintiffs.

27. Defendants had a duty to properly design, manufacture, assemble, test, inspect, sell,

   market and/or otherwise distribute its products.

28. Defendants' product, namely the N9 engine, was unreasonably dangerous and defective

   at the time it was designed, manufactured, assembled, tested, inspected, sold, marketed

   and/or otherwise distributed, and the defects in the product existed at the time the product

   left the control of the Defendants and at the time they entered the Plaintiffs' possession

   and control.

29. The N9 engine was supplied to Plaintiffs in a defective condition rendering it

   unreasonably dangerous, and the Defendants failed to appropriately and adequately warn

   users of the trucks that, under normal usage, it would cause damage and injury.

30. The defective condition of the N9 engine was the proximate cause of the loss sustained

   by the Plaintiffs.



                                              5
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 6 of 8




31. Plaintiffs ask this Honorable Court to award it damages against the Defendants in an

   amount to be proven at trial, for the cost of this action, all reasonable attorney's fees, pre-

   judgment interest and for all other just and proper relief.

    III.    BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY AND
                       FITNESS FOR APARTICULAR PURPOSE

32. Plaintiff realleges paragraphs 1-17 as set forth word for word herein.

33. As designer, manufacturer, assembler, seller, marketer, and/or distributor of the N9

   engine, Defendants warranted its products were safe and fit for their intended purpose

   and when used in an ordinary manner under ordinary conditions, therefore making them

   merchantable quality.

34. Defendants knew or should have reasonably expected Plaintiffs would use, consume,

   and/or be affected by their products and that Plaintiffs would rely on Defendants' skill or

   judgment to design, manufacture, assemble, sell, market and/or otherwise distribute their

   suitable products.

35. Defendants breached the implied warranties of merchantability and fitness for a particular

   purpose by designing, manufacturing, assembling, selling, marketing and/or otherwise

   distributing products that were unsafe and not fit for their intended purpose.

36. Defendants' breach of the implied warranties of merchantability and fitness for a

   particular purpose, was the proximate cause of the failures of the engines in the trucks

   purchased by the Plaintiffs.

3 7. Plaintiffs ask this Honorable Court to award it damages against the Defendants in an

   amount to be proven at trial, for the cost of this action, all reasonable attorney's fees, pre-

   judgment interest and for all other just and proper relief.




                                              6
      Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 7 of 8




    IV.     BREACH OF EXPRESS WARRANTY AND MISREPRESENTATION OF
                                   FACT

38. Plaintiff realleges paragraphs 1-17 as set forth word for word herein.

39. As designer, manufacturer, assembler, seller, marketer, and/or distributor of the N9

    engine, Defendants warranted its products were safe and fit for their intended purpose

    and when used in an ordinary manner under ordinary conditions, therefore making them

   merchantable quality.

40. Defendants knew or should have reasonably expected Plaintiffs would use, consume,

   and/or be affected by their products and that Plaintiffs would rely on Defendants'

   warranty and representation that the N9 engine was safe, fit and suitable for its intended

   purpose when used in an ordinary manner.

41. Defendants breached the warranty and representation by designing, manufacturing,

   assembling, selling, marketing and/or otherwise distributing products that were unsafe

   and not fit for their intended purpose.

42. Defendants' breach of the warranty and representation by designing, manufacturing,

   assembling, selling, marketing and/or otherwise distributing products that were unsafe

   and not fit for their intended purpose was the proximate cause of the catastrophic engine

   loss which damaged Plaintiffs aircraft.

43. Plaintiffs ask this Honorable Court to award it damages against the Defendants in an

   amount to be proven at trial, for the cost of this action, all reasonable attorney's fees, pre-

   judgment interest and for all other just and proper relief.


                                        V.        DAMAGES

44. Plaintiffs sustained damages as a direct result of the liability of the Defendants.


                                              7
          Case 4:20-cv-01277-SWW Document 1 Filed 10/26/20 Page 8 of 8




    45. Plaintiffs' damages exceed $121,000 as a result of the loss of value of the trucks when

        they were turned back into the company, as well as the loss of use damages and/or

        reasonable costs incurred while the trucks were being repaired.

    46. Plaintiff has sustained total damages of over $121,000 as a result of Defendants'

        negligence and breach of warranties.

    4 7. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiffs, J&B Tankers, Inc. and James Westlake pray for judgment against the

Defendants, Navistar International Corporation and/or Navistar, Inc., in an amount to be

determined at trial, for its costs herein expended, for prejudgment interest and post-judgment

interest, attorneys' fees and for all other just and proper relief.




                                                Attorneys for Plaintiffs

                                                DODDS, KIDD, RYAN & ROWAN
                                                Catherine A. Ryan (2016020)
                                                313 West Second Street
                                                Little Rock, AR 72201
                                                Telephone: (501) 375-9901
                                                Facsimile: (501) 376-0387
                                                E-Ma":
                                                         =--=-====




                                                    8
